554 F.2d 1391
Robert P. McDANIEL, Plaintiff-Appellee Cross-Appellant,v.The FULTON NATIONAL BANK OF ATLANTA, Defendant-AppellantCross Appellee.Jan T. BARKSDALE, Plaintiff-Appellee,v.PEOPLES FINANCIAL CORP. OF ALPHARETTA, Defendant-Appellant.James R. BARRETT et al., Plaintiffs-Appellees,v.VERNIE JONES FORD, INC., et al., Defendants-Appellants.
Nos. 75-2410, 75-2514 and 75-2515.
United States Court of Appeals,Fifth Circuit.
June 8, 1977.

Marion H. Allen, III, Richard R. Cheatham, Atlanta, Ga., for appellant in No. 75-2410.
E. Lundy Baety, Atlanta, Ga., for appellee in No. 75-2410.
Albert C. Ruehmann, III, Richard R. Cheatham, Atlanta, Ga., for defendants-appellants in Nos. 75-2514 and 75-2515.
Graydon W. Florence, Jr., Atlanta, Ga., for plaintiff-appellee in No. 75-2514.
Sewell K. Loggins, Douglas N. Campbell, Atlanta, Ga., for amicus curiae Beneficial Finance Co.
Mary Joyce Johnson, N. David Buffington, Atlanta, Ga., for plaintiffs-appellees in No. 75-2515.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion December 6, 1976, 5 Cir., 1976, 543 F.2d 568).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.


3
The parties in No. 75-4397, Kennedy v. Plaza Pontiac, No. 75-4408, Reed v. Welch Oldsmobile and No. 76-1158, Hicks v. General Motors, 5 Cir., 544 F.2d 516 are entitled without further leave to timely file amicus briefs if they so desire.


4
JAMES C. HILL, Circuit Judge, is recused and did not participate in this order.